*761Opinion of the Court by
Judge Dietzman
Affirming.
Appellant was found guilty of transporting liquor and appeals. Appellant frankly admitted the act charged, hut claimed that he committed the offense at election time in 1921, which was more than a year prior to the finding of the indictment. The proof of the Commonwealth was that the offense was ’ committed at the November, 1922, election, which was within six months of the finding of the indictment. Although the Commonwealth’s sole witness as to the commission and the date of the offense was at first somewhat doubtful as to its date, yet he finally stated unequivocally that it was, committed at the 1922 election. The jury was instructed that if the appellant committed the act within twelve months before the finding of the indictment he should be found guilty, but if the jury had reasonable doubt of the appellant having been proven guilty it should find him not guilty. The court correctly submitted the case to the jury, and, there being evidence to support its verdict, we cannot disturb it.
Appellant insists that the court should have instructed the jury that if the offense was committed more than twelve months before the finding of the indictment, he should be acquitted. As stated, the court instructed the jury that it could find appellant guilty only if the offense were committed within twelve months before the finding- of the indictment, and hence the jury was told exactly what appellant insists that it should have been told. It was not error to fail to give the instruction in the form requested by appellant.
Appellant further insists that prejudicial error was committed in admitting testimony as to his reputation in transporting and dealing in liquor. Whether or not this testimony was elicited by proper questions and answers, it is not necessary for us to decide, since any error in this connection was plainly not prejudicial. This evidence, which is substantive in its nature, was only probative of the commission of the act vel non. As appellant admitted he committed the act there was no issue on the question for which this reputation evidence was probative.
The judgment of the lower court is affirmed.